 Case: 1:18-cv-00098-ACL Doc. #: 45 Filed: 06/26/20 Page: 1 of 5 PageID #: 163




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


KELLY DAVID REGER,                                )
                                                  )
        Plaintiff,                                )
                                                  )
      vs.                                         )
                                                  )
                                                  )
                                                  )       Case No. 1:18CV98 ACL
TRAVIS L. WILHITE, JR., et al.,                   )
                                                  )
        Defendants.                               )


                                MEMORANDUM AND ORDER

       Presently pending before the Court is Defendants’ Motion to Dismiss. (Doc. 42.)

Plaintiff has not filed a response, and the time for doing so has expired.

                                           Background

       In their Motion to Dismiss, Defendants state that, to date, they have received no Rule 26

disclosures from Plaintiff. Defendants indicate that Plaintiff did respond to Defendants’ First

Interrogatories on March 11, 2019. On March 18, 2019, Plaintiff notified the Court by letter that

he was no longer an inmate at the Missouri Department of Corrections, and provided his new

address. (Doc. 38.) Defendants state that this notice of his change of address was Plaintiff’s

most recent communication with the Court.

       On May 10, 2019, Defendants sent a Notice to Take Plaintiff’s Deposition by first class

mail to Plaintiff’s new address. Plaintiff was to be deposed on June 5, 2019 at 10:00 a.m., at the

Office of the Missouri Attorney General in St. Louis, Missouri. (Doc. 42-4.) The Notice to Take

Plaintiff’s Deposition was enclosed with a letter informing Plaintiff that, if the date and time of

the deposition were not convenient for Plaintiff, he should call Defendants’ counsel to determine

                                                  1
 Case: 1:18-cv-00098-ACL Doc. #: 45 Filed: 06/26/20 Page: 2 of 5 PageID #: 164




a mutually agreeable time. (Doc. 42-5.) Defendants state that Plaintiff did not appear for his

deposition and he did not contact Defendants’ counsel prior to the deposition or at any time

thereafter.

        Defendants argue that Plaintiffs’ failure to appear for his deposition, without explanation

or forewarning, justifies dismissal with prejudice. They further contend that Plaintiffs’ failure to

communicate with Defendants or the Court since March 18, 2019, and failure to participate in

the discovery process only serve to enhance the rationale for a dismissal under Rule 37(d), and

also justifies dismissal under Rule 41(b).

        In an Order dated April 24, 2020, the Court directed Plaintiff to show cause no later than

May 11, 2020 why his Complaint should not be dismissed pursuant to Rules 37(d) and 41(b).

(Doc. 43.) Plaintiff was cautioned that failure to respond to the Court’s Order would result in the

dismissal of his Complaint. On May 6, 2020, the Court’s Order was returned with a notation by

the United States Postal Service (“USPS”) that it could not be delivered and no forwarding

address was available. (Doc. 44.) To date, Plaintiff has not responded to Defendant’s Motion to

Dismiss, nor has he provided the Court with his correct address.

                                                 Discussion

        Under Rule 37(d) of the Federal Rules of Civil Procedure, a defendant may seek

sanctions, including dismissal, for a plaintiff’s failure to attend her deposition and/or failure to

respond to interrogatories and requests for production. See Aziz v. Wright, 34 F.3d 587, 589 (8th

Cir. 1994). A motion to compel attendance is not required before dismissing an action under

Rule 37(d). Id. Nonetheless, dismissal is “an extreme sanction” that “should be used only in

cases of willful disobedience of a court order or where a litigant exhibits a pattern of intentional




                                                   2
  Case: 1:18-cv-00098-ACL Doc. #: 45 Filed: 06/26/20 Page: 3 of 5 PageID #: 165




delay.” Hunt v. City of Minneapolis, 203 F.3d 524, 527 (8th Cir. 1999); see also Schubert v.

Pfizer, Inc., 459 Fed. Appx. 568, 572 (8th Cir. 2012).

        A defendant may also move to dismiss the action if a plaintiff fails to prosecute or to

comply with the Federal Rules or a court order, See e.g., Aziz, 34 F.3d 587 at 589 (affirming

dismissal of pro se plaintiff’s complaint where plaintiff failed to comply with order of the court);

and see, Fed. R. Civ. P. 41(b). Under Rule 41 of the Federal Rules of Civil Procedure, “[i]f the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move

to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). Unless the order states

otherwise, a dismissal under Rule 41(b) operates as an adjudication on the merits. Id. Dismissal

pursuant to Rule 41(b) is proper where the plaintiff has acted in “willful disobedience of a court

order or where a litigant exhibits a pattern of intentional delay.” Hunt, 203 F.3d at 527; see

Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716, 722 (8th Cir. 2010) (affirming a Rule 41(b)

dismissal where the plaintiff acted with a “persistent pattern of delay and failure to comply with

the district court’s orders.”).

        Additionally, Local Rule 8.01 provides that the Court may order a party to show cause

why its claims should not be dismissed for failure to prosecute if a case has been pending for six

months without any action. E.D. Mo. L.R. 8.01. Absent a showing of good cause, “the Court

may dismiss the claims with or without prejudice.” Id.

        In the instant case, Plaintiff has failed to comply with Orders of this Court, including

failing to participate in the discovery process set forth in the Case Management Order, and

failing to respond to the Order to Show Cause. The Court advised Plaintiff that failure to

respond to the Order to Show Cause would result in dismissal of his Complaint.




                                                  3
 Case: 1:18-cv-00098-ACL Doc. #: 45 Filed: 06/26/20 Page: 4 of 5 PageID #: 166




       In addition, under Local Rule 2.06, “[e]very self-represented party shall promptly notify

the Clerk and all other parties to the proceedings of any change in his or her address and

telephone number. If any mail to a self-represented plaintiff...is returned to the Court without a

forwarding address and the self-represented plaintiff...does not notify the Court of the change of

address within thirty (30) days, the Court may, without further notice, dismiss the action without

prejudice.” E.D. Mo. L.R. 2.06(B). In the instant case, USPS mail was returned as

undeliverable on May 6, 2020. The Court notes that over thirty days have passed since

Plaintiff’s mail was returned to the Court without a forwarding address or without notification of

a change of address from Plaintiff.

       Defendants assert that dismissal with prejudice is the only appropriate sanction based on

Plaintiff’s failure to attend his own deposition, failure to prosecute his lawsuit, and failure to

respond to Court orders. The Court agrees dismissal of this action for failure to prosecute and

failure to comply with court orders is warranted. See Devoto v. Corizon, Inc., No.

2:13CV00019ERW, 2014 WL 294326, at *3 (E.D. Mo. Jan. 27, 2014) (dismissing plaintiff’s

complaint with prejudice for failure to prosecute where the plaintiff failed to respond to

discovery requests, ignored defendant’s motion to dismiss, and failed to respond to the court’s

order to show cause why the motion to dismiss should not be granted). However, “[e]ven when

dismissal with prejudice is supported by the facts, the ‘ultimate sanction of dismissal with

prejudice should only be used when lesser sanctions prove futile.’” Siems v. City of Minneapolis,

560 F.3d 824, 826 (8th Cir. 2009) (quoting Rodgers v. Curators of the Univ. of Mo., 135 F.3d

1216, 1222 (8th Cir. 1998)). Such a drastic remedy should be exercised sparingly. Id. (citation

omitted).




                                                   4
 Case: 1:18-cv-00098-ACL Doc. #: 45 Filed: 06/26/20 Page: 5 of 5 PageID #: 167




       The instant case has been pending for over a year, and Plaintiff has not advanced his case

in any meaningful way, prejudicing Defendants and impeding the Court’s ability to manage its

docket. Nonetheless, the focus of Rule 41(b), “is foremost on the egregiousness of the plaintiff’s

conduct, and only to a lesser extent on the prejudice to the defendant or the administration of

justice in the district court.” Burgett v. Gen. Store No Two Inc., 727 F. App’x 898, 900 (8th Cir.

2018). Due to the extreme nature of the sanction of dismissal with prejudice, and in the absence

of clear evidence of Plaintiff’s willful disobedience to the Court’s orders, the dismissal will be

without prejudice. See Nelson v. Missouri Dep’t of Corr., No. 4:06-CV-1593 CAS, 2007 WL

2669109, at *5 (E.D. Mo. Sept. 6, 2007); see also Leach v. Waterway Car Wash, 217 F. App’x

571, 572 (8th Cir. 2007) (finding district court’s order of dismissal should be modified to dismiss

the pro se action without prejudice where the plaintiff’s conduct did not rise to the level of

willful disobedience or intentional delay).



       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. 42) is granted.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint is dismissed without prejudice

for failure to prosecute or otherwise comply with Orders of this Court.

       A separate Order of Dismissal will accompany this Memorandum and Order.



                                               /s/ Abbie Crites‐Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of June, 2020.




                                                  5
